Order entered September 13, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-01281-CV

   KENNETH W. MORRISON, RICK ADAMS, AND STONECOAT OF TEXAS, LLC,
                             Appellants

                                                  V.

                            JOHN D. PROFANCHIK, SR., Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-02057-2015

                                              ORDER
       Before the Court is appellee’s first motion for extension of time to file brief and

appellants’ response. We GRANT the motion and ORDER appellee’s brief be filed no later

than October 19, 2018. To the extent appellants’ response can be construed as a request for

extension of time to file their reply brief, the request is premature.


                                                        /s/    DAVID EVANS
                                                               JUSTICE